Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to application filed 10/10/2022.
Claims 1-20 are pending in this application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/10/2022 has been entered.
 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vergara et al. (US 2017/0163480 A1) in view of Rashid et al. (US 2016/0378792 A1).
Regarding claim 1, Vergara discloses a system comprising: an operations integration processor; one or more no-transitory computer-readable storage device (fig. 3-5, [0113]-[0114]: A computer program product embodiment includes a machine-readable storage medium (media) having instructions stored thereon/in which can be used to program a computer to perform any of the processes of the embodiments described herein. System 416 (and additional instances of an MTS, where more than one is present) and all of their components might be operator configurable using application(s) including computer code to run using a central processing unit such as processor system 417, which may include an Intel Pentium® processor or the like, and/or multiple processor units.; 
an operations integration engine, wherein the operations integration engine comprises instructions stored on the one or more non-transitory computer-readable storage device, wherein the instructions, when executed by the operations integration processor, configure the operations integration engine to: receive a response from a web service, wherein the response includes information in a language-independent data format different than a tag format ([0021]-[0025], [0036]-[0039]:  The technology disclosed herein can query configuration management system (CMS) data and includes cross table selection criteria and joined data return. The API method can be modeled as a resource and invoked using one of the HTTP verbs: POST, GET, PUT, and DELETE. These HTTP verbs can directly correlate with the database CRUD operations.  The response (e.g., HTTP header) can include the HTTP status code. In one embodiment, the response body can include the following elements: Success	True if the API call is successful;
false, otherwise.  Create/update API - the resource (and its associated resources can be
returned) in JSON format so that the client can have the ids for the created objects.
Get/find API - the resource(s) in JSON format that satisfy the input condition. [0115]:  It will also be appreciated that computer code for implementing embodiments of the present invention can be implemented in any programming language that can be executed on a client system and/or server or server system such as, for example, C, C++, HTML, any other markup language, Java™, JavaScript, ActiveX, any other scripting language, such as VBScript, and many other programming languages as are well known may be used); 
parse the response to identify one or more attribute-value pairs contained in the response ([0023], [0038],[0059]-[0063]: the API can adhere to most or all of the REST API standards. The base URL on which the “create, read, update, delete” (CRUD) operations can be built may be, for example, {cms-server}/api/{version}/{resource}, where {resource} can represent a domain object. When the resource object is built for a particular API request, these annotations are taken into consideration as well to ensure that the object is compatible with the version that the client is asking for. In one embodiment, this is accomplished using appropriate filtering on the JSON response object);
map the parsed response to one or more tags, wherein the mapped one or more tags have associated therewith at least one of a name and a value based on the information provided in the response ([0023], [0039]:  “{resource}” can be mapped to a domain object on one-to-one basis.  Mapping of the REST API name of the resource to the actual class that supports that resource); and 
integrate the mapped one or more tags to a tag-based control and data acquisition system ([0016]-[0022]:  support is provided for REST APIs for multiple resource in a generic manner by scanning and caching class metadata to build database queries and responses. Controller can include various components, for example, Spring Model View Controller (MVC), 150 and/or Spring Service 152, and/or Spring Repository 154. Supporting federation to external sources including federating full tables to non-CMS data sources, selecting criteria that include non-CMS data sources, joining of columns from external sources logically into an object in the CMS to return column data from an external source. In other implementations, it can include data processes such as uniqueness, null allowed, and referential integrity. It can also include partial field/property updates of resources where user may pass only the fields that need to be updated and queries with “other than and” as the operator).
However, Vergara discloses wherein mapping the parsed response to one or more tags includes generating a new tag name for each of the mapped one or more tags based on the information provided in the response.
In an analogous art, Rashid discloses wherein mapping the parsed response to one or more tags includes generating a new tag name for each of the mapped one or more tags based on the information provided in the response ([0029]:  Each record includes two data sets, and is an entity of an object data type that represents an employee. The JSON stream parser can identity each record as an object data type, and invoke an object record schema generation logic component to generate a record schema for each record, for example {“name”, “city”} and {“name”, “email”}. The two record schemas can be merged to generate a new schema, for example {“name”, “city”, “email”}. [0037]:  a schema generated for each of the remaining records is merged into the base schema until the entire JSON stream is processed, and the base schema is provided to the client application as the schema for the JSON stream).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Vergara to comprise “wherein mapping the parsed response to one or more tags includes generating a new tag name for each of the mapped one or more tags based on the information provided in the response” taught by Rashid.
One of ordinary skilled in the art would have been motivated because it would have enabled each record schema to be dynamically merged together to create a schema for the JSON stream (Rashid, [0005]).  

Regarding claim 2, Vergara-Rashid discloses the system of claim 1, wherein the instructions, when executed by the operations integration processor, further configure the operations integration engine to: store the mapped one or more tags in the one or more non-transitory computer-readable storage device (Vergara, [0036]-[0039], [0118], [0121]:  The following are examples of resource details that can be saved in the cache: 1) operations allowed for a resource; 2) mapping of the REST API name of the resource to the actual class that supports that resource (e.g., hosts resource->Host.java); and/or 3) a list of fields/attributes available in the class. Other and/or different resource details can also be stored.  Within each tenant storage space 512, tenant data 514 and application metadata 516 might be similarly allocated for each user. For example, a copy of a user's most recently used (MRU) items might be stored to tenant data 514. Similarly, a copy of MRU items for an entire organization that is a tenant might be stored to tenant storage space 512); and display the at least one of the name and the value associated with one or more of the mapped one or more tags ([0036]-[0039], [0118], [0121]: A UI 530 provides a user interface and an API 532 provides an application programmer interface to system 416 resident processes to users and/or developers at user systems 412. The tenant data and the system data may be stored in various databases, such as one or more Oracle′ databases.).
Regarding claim 3, Vergara-Rashid discloses the system of claim 1, wherein the instructions, when executed by the operations integration processor, further configure the operations integration engine to: receive an updated response from the web service, wherein the updated response is provided at least one of continuously, periodically, upon a user request, and upon a triggering event; and update the at least one of the name and the value associated with the mapped one or more tags based on information provided in the updated response (Vergara, [0021]-[0025], [0036]-[0039]: the API can adhere to most or all of the REST API standards. The base URL on which the “create, read, update, delete” (CRUD) operations can be built may be, for example, {cms-server}/api/{version}/{resource}, where {resource} can represent a domain object).

Regarding claim 4, Vergara-Rashid discloses the system of claim 1, wherein the language-independent data format different than the tag format is at least of eXtensible Markup Language (XML) and Java Script Object Notation (JSON) (Vergara, [0018],[0115]:  the interface is a HyperText Transfer Protocol (HTTP)/REST JSON (Representational State Transfer (REST) JavaScript Object Notation (JSON) interface. In alternate embodiments, other interfaces can also be supported. JSON is a light-weight data serialization format based on a subset of JavaScript. It will also be appreciated that computer code for implementing embodiments of the present invention can be implemented in any programming language that can be executed on a client system and/or server or server system such as, for example, C, C++, HTML, any other markup language, Java™, JavaScript, ActiveX, any other scripting language, such as VBScript, and many other programming languages as are well known may be used. (Java™ is a trademark of Sun Microsystems, Inc.).
Regarding claim 5, Vergara-Rashid discloses the system of claim 1, wherein the instructions, when executed by the operations integration processor, further configure the operations integration engine to: receive instructions defined by a user to subscribe to selected tags from a plurality of the mapped one or more tags (Vergara, [0111], [0122]-[0123]:  Invocations to applications may be detected by one or more system processes, which manages retrieving application metadata 516 for the subscriber making the invocation and executing the metadata as an application in a virtual machine.  [0057]:  for read API, the technology disclosed can support find and get functionality. Both of these can be implemented as HTTP GET methods. By default, all of its non-top-level children associations can be returned. If users need its parent association, users need to include that parent in the expand parameter which is explained below. If users need to limit the response with only certain properties, users need to use the field parameter below).

Regarding claim 6, Vergara-Rashid discloses the system of claim 1, wherein the instructions, when executed by the operations integration processor, further configure the operations integration engine to: send a GET request to the web service, wherein receiving the response from the web service is responsive to the GET request (Vergara, [0024], [0036]-[0039]:  The API method can be modeled as a resource and invoked using one of the HTTP verbs: POST, GET, PUT, and DELETE. These HTTP verbs can directly correlate with the database CRUD operations. [0059]-[0061]:  GET is used when the ID of the resource is known and the goal is simply to return that resource).

Regarding claim 7, Vergara-Rashid discloses the system of claim 1, wherein the instructions, when executed by the operations integration processor, further configure the operations integration engine to: initialize a value for each new tag name to the value from the information provided in the response (Rashid, [0037]:  a schema generated for each of the remaining records is merged into the base schema until the entire JSON stream is processed, and the base schema is provided to the client application as the schema for the JSON stream)). The same rationale applies as in claim 1.

Regarding claims 8 and 15; the claims are interpreted and rejected for the same reason as set forth in claim 1.

Regarding claims 9 and 16; the claims are interpreted and rejected for the same reason as set forth in claim 2.

Regarding claims 10 and 17; the claims are interpreted and rejected for the same reason as set forth in claim 3.

Regarding claims 11 and 18; the claims are interpreted and rejected for the same reason as set forth in claim 4.

Regarding claims 12 and 19; the claims are interpreted and rejected for the same reason as set forth in claim 5.

Regarding claim 13; the claim is interpreted and rejected for the same reason as set forth in claim 6.

Regarding claims 14 and 20; the claims are interpreted and rejected for the same reason as set forth in claim 7.


Additional References
	The prior art made of record and not relied upon is considered pertinent to applicants disclosure.
Martinez et al., US 2020/0257698 A1: Data Array of Objects Indexing. 
Barnes, US 2007/0156737 A1: Application Integration Systems and Methods.
Yoshida et al. US 2003/0158854 A1:  Structured Document Converting Method And Data Converting Method.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C TURRIATE GASTULO whose telephone number is (571)272-6707. The examiner can normally be reached Monday - Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.T/Examiner, Art Unit 2446                                                                                                                                                                                                        
/GIL H. LEE/Primary Patent Examiner, Art Unit 2446